Citation Nr: 1724538	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  09-50 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from January 23, 2015.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel

WITNESSES AT HEARING ON APPEAL

The Veteran and J.W.



INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1969 to July 1971, with service in Vietnam.  His awards and decorations include the Vietnam Service Medal and the National Defense Service Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  In August 2016, the Board remanded the case for additional development, which has been completed.  In that decision, the Board denied the Veteran entitlement to a TDIU prior to January 23, 2015; however, the Board remanded the issue of entitlement to a TDIU from January 23, 2015 for additional development.  The matter has since been returned to the Board for appellate review.

By way of background, in November 2012, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the record.  VA regulations require that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  The Board advised the Veteran that the VLJ from the November 2012 hearing was no longer employed by the Board and offered him the opportunity for a hearing before a new VLJ.  The Veteran submitted a signed statement indicating that he did not wish to appear for a new hearing, and that the Board should consider the case on the evidence of record. 

This appeal was processed using the Veterans Benefits Management System and the Virtual VA electronic claims file.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his service-connected PTSD alone prevents him from securing or following substantially gainful occupation.

CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating for compensation based on a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §, 4.16(a).  

The central inquiry is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). Consideration shall be given to the Veteran's level of education, special training, and previous work experience.  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Initially, the Board finds that the Veteran meets the schedular requirement for the award of a TDIU as he is service-connected for PTSD, rated as 70 percent disabling effective January 23, 2015.  

The Veteran reported on his VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, that his service-connected PTSD prevented him from securing or following any substantial gainful occupation.  He became unable to work as a construction worker/carpenter in late 2008 to January 2009.  He was self-employed as a carpenter until January 1, 2010.  See February 2014 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  

Pursuant to the Board's remand, in January 2017, the Veteran was afforded a VA examination, as the Board found that the evidence of record was incomplete for a TDIU determination.  The VA examiner found that the Veteran had difficulty establishing and maintaining effective work and social relationships.  The Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Ultimately, the examiner concluded that the Veteran had occupational and social impairment with reduced reliability and productivity.  

By contrast, the Veteran submitted a March 2017 clinical update study, which indicates that he continued to present with chronic and severe PTSD symptoms that caused both social and occupational impairment with deficiencies in most areas.  The Board notes that this is consistent with the 70 percent disability rating assigned for his disability.  The clinical update study notes that the Veteran's diagnosis had remained unchanged since the last clinical summary, but that his functioning had grown increasingly worse in the last five years.  It was also noted that, due to the severity of the Veteran's PTSD symptoms, minimal improvement was expected in his level of functioning.  

Additionally, the Veteran submitted a March 2017 private psychiatrist evaluation from Dr. N.D., who opined that the Veteran was unable to handle any gainful employment.  Dr. N.D. noted, among other things, that the Veteran continues to have difficulties originating from his experiences while stationed in Vietnam that are affecting his daily activities and interactions significantly.  He additionally noted the Veteran's difficulty concentrating and that he did not appear able to tolerate much stress.  

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b) (West 2014).  Here, the Board finds that the lay statements of record, along with the private medical opinions regarding the severity of the Veteran's service connected PTSD and its impact on his employability, permit application of section 5107(b).  In other words, the evidence both for and against the claim is in relative equipoise.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for TDIU are met.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Entitlement to TDIU is granted, effective January 23, 2015,  subject to the law and regulations governing the award of monetary benefits.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


